Citation Nr: 9934991	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  96-23 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
service-connected histiocytosis X, multifocal eosinophilic 
granuloma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to July 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO decision which reduced the veteran's 100 percent 
rating for service-connected histiocytosis X, multifocal 
eosinophilic granuloma, to 20 percent.  The reduction was 
proposed in a July 1994 RO decision; a personal hearing was 
held before an RO hearing officer in November 1994; and the 
reduction in rating was carried out in a July 1995 decision, 
with the reduction made effective in November 1995.  The 
veteran appeals for restoration of the 100 percent rating.  A 
hearing before a member of the Board was requested and 
scheduled, but the veteran failed to report for such hearing.  
The Board remanded the case to the RO for further development 
in October 1998, and the case was returned to the Board in 
August 1999.

An issue of apportionment of the veteran's disability 
compensation is addressed in a concurrent Board decision.


FINDING OF FACT

The veteran's service-connected histiocytosis X was rated 100 
percent from July 1976 to November 1995, when the rating was 
reduced to 20 percent.  Since the time of the total rating, 
there has been material improvement in the condition, and it 
no longer requires intensive treatment such as periodic 
irradiation or transfusion.  The histiocytosis X condition is 
currently manifested by malunion of the left femur with 
moderate left hip disability.






CONCLUSION OF LAW

The rating for histiocytosis X has been properly reduced to 
20 percent, and the criteria for restoration of a 100 percent 
rating for the disorder have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.71a, 
Code 5255 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1973 to July 
1976.

A review of the veteran's service medical records shows that 
he was treated for histiocytosis X, multifocal eosinophilic 
granuloma, with lytic lesions to the right ischium and left 
femoral neck and marked adenopathy.  He was treated with a 
pin in the left femoral neck, radiation to the left femoral 
neck, and intermittent chemotherapy.  Based on this 
disability, he was placed on the Temporary Disability Retired 
List in June 1976, and was subsequently separated from 
service.

In an August 1976 decision, the RO established service 
connection for histiocytosis X, multifocal eosinophilic 
granuloma, with lytic lesions to the right ischium and left 
femoral neck and marked adenopathy, with a 100 percent rating 
effective in July 1976.

A VA hospital discharge summary shows that the veteran was 
hospitalized in March 1977 for multifocal eosinophilic 
granuloma, with areas of bony destruction in the skull and 
the left axillary area.  He responded to increased doses of 
Prednisone, and on discharge, was taking this medication 
daily.  Chemotherapy was planned, and it was noted that the 
veteran would not be able to return to work at present or for 
at least 6 months. 

VA outpatient treatment records dated from February 1977 to 
July 1978 reflect treatment, including long-term 
chemotherapy, for histiocytosis X.  A July 1977 treatment 
note shows that the veteran was doing well with a combination 
of chemotherapy and Prednisone, and was asymptomatic with 
some pain.  In December 1977, the examiner noted that the 
veteran's current medications included Prednisone, 
Methotrexate, Vincristine, Codeine, and Tylenol.  A March 
1978 treatment note indicated that the veteran was doing 
fairly well but had persistent complaints of right shoulder 
and left pelvic pain.  In July 1978, the examiner noted that 
the veteran reportedly felt well except for a painful spot on 
his left occipital-temporal region.  He was eating well, had 
no oral ulcerations, and no signs of neuropathy.  The 
diagnostic assessment was stable histiocytosis.

At a July 1978 VA examination, the veteran complained of 
occasional left scapular and left knee pain. The examiner 
noted that the veteran was treated once per month at a VA 
hospital, and was taking Vincristine, Methotrexate, and 
Prednisone.  He indicated that there had been intermittent 
lymphadenopathy, and that on current examination, there was 
no lymphadenopathy other than a few small palpable posterior 
cervical lymph nodes.  An X-ray study of the left shoulder 
and scapula showed a shallow depression about 21/2 centimeters 
in length along the upper axillary border of the scapula, and 
mottled areas of radiolucency in the left 4th, 5th, and 7th 
ribs posteriorly.  The left knee was normal.  The examiner 
opined that the veteran's non-malignant disease process was 
currently well controlled with a chemotherapy regime.  The 
diagnosis was multifocal eosinophilic granuloma.

In an August 1978 decision, the RO confirmed and continued 
the 100 percent rating.

A May 1979 VA outpatient treatment record shows that the 
veteran was still taking Vincristine, Prednisone, and 
Methotrexate, and his histiocytosis X was reasonably well-
controlled except that the veteran reported a one-week 
history of intermittent left-sided back pain.  The diagnostic 
impressions were eosinophilic granuloma apparently without 
recent activity, and left posterior chest pain, probably 
muscular in origin without obvious source of pain or bone 
defect.  An October 1979 treatment note shows that the 
veteran was diagnosed with a probable cervical spine lesion; 
the examiner opined that he needed radiation therapy.  A 
subsequent October 1979 treatment note indicates that the 
veteran had multifocal eosinophilic granuloma with multiple 
areas of involvement including the skull, cervical spine, and 
body, which deteriorated after a recent decrease in therapy 
when the veteran moved his residence, and which markedly 
improved once therapy was re-initiated.  Continued 
chemotherapy was recommended without radiation.  

At a December 1979 VA examination, the veteran reported he 
was currently receiving chemotherapy.  On examination, there 
was no adenopathy and no palpable lymph nodes.

A February 1980 VA outpatient treatment record shows that his 
condition was listed as stable on medication.

At an April 1980 VA examination, the veteran reported that he 
was taking Vincristine, Prednisone, and Methotrexate, and 
receiving chemotherapy at a VA hospital.  He complained of 
left hip and left shoulder pain, headaches, and occasional 
episodes of fever and sweating.  On examination, there was 
normal range of motion of the left hip and left shoulder, no 
adenopathy, and no palpable lymph nodes.  The diagnosis was a 
documented diagnosis of histiocytosis multifocal eosinophilic 
granuloma with previous lytic lesions to the right ischium 
and left femoral neck and marked adenopathy.  The examiner 
noted that the veteran was currently undergoing chemotherapy.

At a March 1981 VA examination, the veteran complained of 
severe headaches, low back pain, pain in his left thigh and 
hip, which prevented him from playing sports, and occasional 
neck pain.  The examiner noted that the veteran had recently 
been treated with Methotrexate and Prednisone.  On 
examination, of the lymphatic system, the examiner noted 2 
small moveable, non-tender lymph nodes in the left axilla, 
and 2 or 3 small, moveable, and non-tender lymph nodes in 
both inguinal areas.  The head, face, and neck were normal.  
There was a scar on the left lateral neck, a scar on the left 
lateral upper thigh, and a scar in the right lumbar area.  
There was full range of motion of the lumbar spine with no 
tenderness or spasm of the lumbar muscles.  There was no 
axial skeletal deviation, ankle and knee jerks were 2+, there 
was no atrophy, weakness, or fasciculations.  There was no 
sensory loss.  The extremities were equal in length and in 
circumference at the thigh and calf.  Kerney's, Goldthwait's, 
straight leg raising, Patrick's and McMurray's tests were all 
negative.  

Hip flexion was 120 degrees bilaterally with 0 degrees of 
extension.  The veteran could squat, stand on his heels and 
toes, and stand on either leg.  He walked with a limp on the 
left.  He was able to dress and undress without difficulty 
and get on and off the examination table without difficulty.  
He walked without a walking aid.  On examination of the 
cervical spine, shoulders, and upper extremities, there was 
no spasm of the paravertebral muscles, and no malalignment of 
the axial skeleton.  Range of motion of the cervical spine 
was as follows:  forward flexion to 55 degrees, backward 
extension to 40 degrees, lateral flexion to 30 degrees, and 
rotation to 45 degrees.  There was full range of motion of 
the shoulders, elbows, and wrists.  There was no weakness, 
atrophy, or fasciculation of the upper extremities, and no 
sensory loss.  An X-ray study of the chest was essentially 
normal, with the exception of a focal deformity at the 
posterior end of the left 4th rib suggestive of an old healed 
fracture.  An X-ray study of the lumbar spine showed a mild 
degree of rotatory levoscoliosis, and complete lumbarization 
of the first sacral segment.  The spine was otherwise 
unremarkable.  An X-ray study of the pelvis showed a 12-
millimeter ovoid well-defined defect surrounded by patchy 
osteosclerosis which extended downward along the sacroiliac 
joint.  An intramedullary rod was present in the left femur 
which was characterized by generalized cortical sclerosis in 
the proximal two thirds of the diaphysis.  There was a hip 
pin in the femoral neck.  There were large soft tissue 
calcifications superior to the greater trochanter.  The hip 
joints were unremarkable.  The diagnostic impression was a 
bone defect with patchy sclerosis in the right iliac bone, 
unchanged since February 1979, an old healed left femoral 
fracture in good position with metallic fixation.  No defect 
was seen in the right ischium.  X-ray studies of the skull 
and cervical spine were negative.  The diagnosis was 
histiocytosis, multiple eosinophilic granuloma with lytic 
lesions to the right ilium and left femoral neck and marked 
adenopathy.

In a May 1981 decision, the RO determined that the service-
connected histiocytosis X was permanently and totally 
disabling.

A review of the claims file shows that there are no 
subsequent medical records until 1989.  VA medical records 
dated in May 1989 reflect that the veteran presented with 
complaints of severe headaches and left leg pain.  A 
computerized tomography study was planned, but the veteran 
failed to report for such.  X-ray studies were performed and 
showed a hip pin and an intramedullary rod in the left femur 
down to the distal third of the femoral shaft, some bony 
resorption surrounding the intramedullary rod, myositic 
ossificans above the greater trochanter, and a questionable 
avulsion fracture of the cortex of the medial femoral condyle 
which could be a soft tissue calcification.  Correlation with 
clinical symptoms was recommended.  The veteran failed to 
report for additional appointments and was dropped from the 
clinic in June 1989.  VA medical records dated in 1990 
reflect treatment, including hospitalization, for substance 
abuse.  A November 1990 VA hospital discharge summary shows 
that the veteran was admitted and treated for detoxification.  
On admission he reported that he had a history of 
histiocytosis X and had been treated with chemotherapy.  He 
said he had not been treated for this condition for the past 
year, and was currently taking no medication.  He complained 
of fairly chronic throbbing pain in the left leg and a 
feeling of numbness in the right flank.  On examination, 
there was no lymphadenopathy.  

VA medical records dated in 1993 primarily reflect treatment 
for substance abuse.  A VA hospital discharge summary 
reflects that the veteran was hospitalized from June 1993 to 
July 1993.  On admission, the examiner noted that the veteran 
had a history of previous inpatient treatment for crack 
cocaine abuse, and outpatient treatment for such in 1987 with 
two years of sobriety.  In 1991 he was admitted to a 
treatment center and was sober for nine months.  He presented 
with a one-year history of relapse with heavy crack cocaine 
use.  On admission, he denied any physical complaint except 
for occasional headaches, hemorrhoids, and asthma attacks.  
On examination, there was no bony abnormality of the chest.  
There was fair range of motion of the extremities, and there 
was no scoliosis of the back.  There were shotty inguinal 
lymph nodes.  An X-ray study of the skull showed a normal 
appearance of the calvarium, with no evidence of 
histiocytosis X or other lesions.  An X-ray study of the 
pelvis and hips was normal other than the presence of a pin 
and an intramedullary rod in the left hip and proximal femur.  
The right hip was normal.  There were no bony lesions noted 
on X-ray study.  The veteran underwent treatment for 
substance abuse.  On discharge, the examiner noted that the 
veteran's last check-up for histiocytosis X at Duke 
University Hospital was in 1985, and current X-ray studies of 
the skull and pelvis revealed no evidence of new bone lesions 
from histiocytosis.  The examiner noted that the veteran 
complained of tension headaches and arthritis which responded 
well to Tylenol or Motrin as needed, and the veteran was 
asymptomatic at discharge.  The discharge diagnoses were as 
follows:  Axis I:  drug dependence (crack cocaine), and Axis 
III:  histiocytosis by history, dental extraction, tension 
headaches, arthritis, rectal warts and hemorrhoids, and heme 
positive stool.

By a statement dated in July 1993, the veteran asserted that 
for the last few years he had been receiving hospital 
treatment for his disease and the resultant leg and back 
pain.  He said he felt as if his leg were about to come off 
from the pain.  He stated that he received radiation therapy 
from Duke University Medical Center approximately eighteen 
months previously, which temporarily helped his condition.

At a September 1993 VA examination, the veteran reported a 
history of prophylactic rodding of his left femur and denied 
significant left hip pain.  On examination, there was some 
tenderness laterally over the incision.  The veteran had a 
normal heel-to-toe reciprocal gait; the gait was not 
antalgic.  Range of motion of the left hip was from 0 to 110 
degrees.  Internal rotation was performed to 10 degrees, and 
external rotation was limited to 30 degrees and was tender.  
There was a well-healed lateral incision, with tenderness 
over the greater trochanter with bony prominence.  He was 
neurovascularly intact distally.  The examiner noted that X-
ray studies of the pelvis showed some evidence of peripheral 
osteophytes of the acetabulum and some evidence of joint 
space narrowing.  There was an intramedullary rod with a 
single flange nail up the left femoral neck in nice position.  
There was heterotopic ossification at the insertion point of 
the intramedullary nail proximally.  The greater trochanter 
and femoral neck area showed no evidence of gross pathologic 
lucencies.  At the crux of the femoral shaft and femoral neck 
instrumentation, there was slight lucency, although such 
could be associated with resorption at the site of 
instrumentation.  The examiner noted no significant cortical 
defects.  Femoral X-ray studies showed no evidence of distal 
interlocking screws.  There was sclerosis about the tip of 
the femoral nail.  The diagnostic impression was retention of 
hardware of a left recon nail for prophylactic rodding of 
histiocytosis X lesion.

In a July 1994 decision, the RO proposed a reduction, from 
100 percent to 20 percent, in the veteran's disability rating 
for service-connected histiocytosis X. 

By a statement dated in August 1994, the veteran essentially 
asserted that his service-connected condition had not 
improved and that a reduction of his disability rating was 
not warranted.  He reiterated his assertion in a statement 
dated in September 1994.

At a November 1994 RO hearing, the veteran reiterated his 
assertions.  He testified that he was not currently taking 
medication for his service-connected histiocytosis X.  He 
said he had not been on chemotherapy for several years.  He 
said he last saw a doctor for his condition the previous 
month, specifically a VA doctor at the VA Medical Center 
(VAMC) in Durham.  He said he went to the VAMC because he was 
having headaches and occasional dizzy spells, and his leg was 
bothering him.  He said he had left leg pain from the pin in 
his leg.  He said he was unable to work because he was unable 
to stand for long periods and he was unable to bend very 
much.  He stated that he did not drive because his leg became 
stiff.  He testified that stressful events brought on dizzy 
spells and headaches.  He stated that he had been receiving 
benefits from the Social Security Administration (SSA) due to 
his histiocytosis X, but that his SSA benefits were reduced 
about eight years previously.

In November 1994, the RO wrote to the Durham VAMC and 
requested the veteran's medical records dated from January 
1993 to the present.

By a memorandum dated in December 1994, the Durham VAMC 
indicated that there were no records relating to the veteran.  
An attached memorandum indicated that the veteran's chart had 
been transferred to the Salisbury VAMC in November 1990.  In 
February 1995, the RO requested such records, and in March 
1995 additional VA medical records were provided.  Notes from 
the hematology clinic dated from January 1995 to September 
1995 show that the veteran failed to report for three 
scheduled appointments.

In a March 1995 decision, an RO hearing officer proposed the 
reduction of the veteran's disability rating from 100 percent 
to 20 percent, effective in June 1995.  The veteran was 
notified of this decision by letter dated in March 1995.

By statements dated in April 1995, the veteran reiterated 
many of his assertions, and stated that he had not been 
examined at the VA outpatient clinic in Winston-Salem, and 
that therefore the RO did not have a VA examination to make a 
comparison with his condition in 1977.  He reported VA 
medical treatment for histiocytosis X at the Durham VAMC in 
October 1994 and January 1995, and said that prior to that 
time he was treated at the Columbia VAMC.

In a July 1995 decision, the RO reduced the veteran's 
disability rating for histiocytosis X from 100 percent to 20 
percent, effective in November 1995.

By a statement dated in September 1995, the veteran 
reiterated many of his assertions.

A September 1995 VA medical certificate shows that the 
veteran presented with complaints of generalized aches and 
pains, and reported that he had missed several scheduled 
appointments with the hematology clinic, including one that 
day.  He reported that he had one appointment in the 
hematology clinic a couple of years ago.  The examiner noted 
that the veteran had missed a total of 5 appointments in the 
hematology clinic.  The veteran complained of headaches, 
spots before his eyes, and said his legs were getting weak.  
The diagnoses were histiocytosis, a fungal skin infection, 
headaches - probable tension-type, and probable borderline 
personality disorder.  The examiner recommended that the 
veteran should receive a general medicine follow-up at 
Salisbury VAMC, but the veteran declined.

In April 1996, the RO received a memorandum from the Durham 
VAMC, indicating that there were no records relating to the 
veteran from September 1994 to the present.

By a statement dated in May 1996, the veteran reiterated many 
of his assertions.  He said his condition had worsened, and 
he suffered from headaches, dizziness, aura, and an inability 
to stand for long periods.  He contended that his current 
headaches were caused by the medication he took for his 
service-connected condition.  He asserted that his last VA 
examination was inadequate, and requested another 
examination.

In a June 1996 statement, the veteran reiterated many of his 
assertions.  He contended that he was treated at the Columbia 
and Durham VAMCs after 1993, including treatment at the 
Durham VAMC in October 1994 and January 1995.

In a July 1996 memorandum, the Durham VAMC indicated that 
there were no medical records relating to the veteran dated 
from October 1994 to February 1995.  In an August 1996 
memorandum, the Durham VAMC indicated that the request had 
been forwarded to the Salisbury VAMC, which likewise had no 
medical records relating to the veteran dated from October 
1994 to February 1995.

In October 1998, the Board remanded the claim in order to 
obtain private medical records dated in 1992 from Duke 
University, to obtain VA medical records dated since 1993 
from the Columbia VAMC, and to schedule the veteran for VA 
orthopedic and oncologic examinations.

By a letter to the veteran dated in November 1998, the RO 
asked the veteran to complete a release of information for 
Duke University Medical Center, and to provide information 
regarding treatment for service-connected histiocytosis X.  
He was also advised of planned VA examinations.  The veteran 
did not respond to this letter.

An April 1999 record from a VAMC indicates that the veteran 
twice failed to report for a scheduled VA examination.

In May 1999, the Columbia VAMC indicated that the veteran's 
medical records were located at the Salisbury VAMC, and 
enclosed duplicate copies of X-ray studies performed in 1993, 
a May 1995 note reflecting that the veteran presented with 
complaints of substance abuse, and an August 1997 chest X-ray 
study.  The August 1997 chest X-ray study showed a 
levoscoliosis and an irregular 4th left rib.

II.  Analysis

The veteran's claim for restoration of a 100 percent rating 
for histiocytosis X is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence to 
the extent possible, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  
The Board notes that the veteran has failed to respond to a 
letter asking him to complete a release and identify any 
recent medical treatment for his service-connected condition, 
and has failed to report for a scheduled VA examination.  
Although the VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The veteran appeals an RO rating decision which reduced the 
rating for his service-connected histiocytosis X from 100 
percent to 20 percent.  When service connection and a 100 
percent rating were established for histiocytosis X in 1976, 
the disability was rated by analogy (38 C.F.R. § 4.20) to 
leukemia, under 38 C.F.R. § 4.117, Diagnostic Code 7703.  

The RO confirmed and continued the 100 percent rating under 
Code 7703 until 1995.  In a March 1995 hearing officer's 
decision, the RO determined that based on the veteran's 
current symptoms, his service-connected histiocytosis X was 
more appropriately rated under the criteria pertaining to 
impairment of the femur, and proposed a reduction of the 
rating to a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255.  The veteran was notified of this 
decision in March 1995.  In a July 1995 decision, the RO 
reduced the 100 percent rating to a 20 percent rating (under 
Code 5255), effective in November 1995. 

Under the criteria in effect prior to October 23, 1995, 
leukemia which requires intensive treatment such as periodic 
irradiation or transfusion is rated 100 percent.  Leukemia 
not requiring such treatment is rated as pernicious anemia 
(Code 7700).

Under the provisions of Diagnostic Code 7700 (pernicious 
anemia) which were in effect prior to October 23, 1995, a 100 
percent evaluation is assigned for an acute, rapidly 
progressive anemia without remission, or with few or brief 
remissions.  A 70 percent disabling is assigned for chronic 
anemia, following acute attacks; severe, with characteristic 
marked departures from normal blood count, with severe 
impairment of health and pronounced asthenia.  A 60 percent 
disability evaluation is assigned for anemia that is chronic, 
following acute attacks with characteristic definite 
departures from normal blood count, with impairment of health 
and severe asthenia.  A 30 percent evaluation is assigned for 
incipient pernicious anemia with characteristic achlorhydria 
and changes in blood count.  38 C.F.R. § 4.117, Diagnostic 
Code 7700 (1995).

During the course of the veteran's appeal, the regulation 
governing the criteria for leukemia were amended effective 
October 23, 1995.  The amended Code 7703 provides that 
leukemia is rated 100 percent with active disease or during a 
treatment phase.  The disorder is otherwise rated as anemia 
(Code 7700) or as aplastic anemia (Code 7713), whichever 
would result in the greater benefit. 

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Thus, 
in determining whether the reduction in the veteran's rating 
for histiocytosis X was proper, his claim would have to be 
evaluated under both criteria if the disability were rated by 
analogy to leukemia at the time of the rating reduction.  (As 
noted below, the Board finds that the criteria pertaining to 
leukemia are inapplicable).

Regulation provides that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified and given 60 days to present additional 
evidence.  38 C.F.R. § 3.105(e).

The file shows that when the RO reduced the histiocytosis X 
rating from 100 percent to 20 percent in 1995, it complied 
with the provisions of 38 C.F.R. § 3.105(e) concerning notice 
to the veteran, giving him an opportunity to submit 
additional evidence, and the effective date for reduction.  
Having decided that the process required to reduce the 
veteran's histiocytosis X rating was correctly followed by 
the RO, the next question to be addressed is whether the 
evidence and other legal authority supported the reduction.

As summarized in Brown v. Brown, 5 Vet. App. 413 (1993), 38 
C.F.R. § 3.344 provides that, for disability ratings which 
have been in effect at the same level for 5 years or more, 
the following requirements must be met in reducing ratings:  
(1) there must be a review of the entire record of 
examinations and the medical-industrial history to ascertain 
whether the recent examination is full and complete; (2) 
examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction; (3) ratings on account of diseases 
subject to temporary and episodic improvement will not be 
reduced on any one examination, except in those instance 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated; 
and (4) although material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  The 100 percent rating for histiocytosis 
X was in effect from July 1976 to November 1995, more than 5 
years, and thus the provisions of 38 C.F.R. § 3.344, 
regarding stabilization of ratings, are applicable.  The 
Board notes that the veteran's 100 percent rating is not 
protected from reduction since it had not  been in effect for 
over 20 years before being reduced.  38 U.S.C.A. § 110; 38 
C.F.R. § 3.951.

Moreover, total disability ratings, when warranted by the 
severity of the condition, will not be reduced without 
examination showing material improvement.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
is to be given as to whether there has been material 
improvement under the ordinary conditions of life.  38 C.F.R. 
§ 3.343.

During service, the veteran was treated for histiocytosis X 
with lytic lesions to the right ischium and left femoral neck 
and marked adenopathy; a pin was placed in the left femoral 
neck.  A review of post-service medical records shows that in 
1976 and later in the 1970s, when a 100 percent rating was 
initially assigned and then continued for histiocytosis X, 
the veteran was receiving episodic radiation therapy and 
continuous chemotherapy for his condition, and that his 
symptoms included areas of bony destruction in the left 
femur, right ischium, skull, and left axillary area, and 
marked lymphadenopathy.  At a March 1981 VA examination, the 
examiner noted that the veteran was being treated with 
Methotrexate and Prednisone, and diagnosed histiocytosis, 
multiple eosinophilic granuloma with lytic lesions to the 
right ilium and left femoral neck and marked adenopathy.  The 
veteran's condition was found to be permanently and totally 
disabling based on this examination.

Subsequent medical records relate primarily to treatment for 
unrelated conditions.  On hospitalization in 1993, the 
veteran denied any physical complaints other than occasional 
headaches, hemorrhoids, and asthma attacks.  On examination, 
there were shotty lymph nodes, and X-ray studies of the 
skull, hips, and femurs were negative.  The pertinent 
diagnosis was histiocytosis by history. 

The RO based its reduction of the veteran's disability rating 
on a review of the medical records and a September 1993 VA 
examination.  At this examination, the veteran reported a 
history of prophylactic rodding of his left femur and denied 
significant left hip pain.  On examination, there was some 
tenderness laterally over the incision.  The veteran had a 
normal heel-to-toe reciprocal gait; the gait was not 
antalgic.  Range of motion of the left hip was from 0 to 110 
degrees.  Internal rotation was performed to 10 degrees, and 
external rotation was limited to 30 degrees and was tender.  
There was a well-healed lateral incision, tenderness over the 
greater trochanter with bony prominence.  He was 
neurovascularly intact distally.  The examiner noted that X-
ray studies of the pelvis showed some evidence of peripheral 
osteophytes of the acetabulum and some evidence of joint 
space narrowing.  There was an intramedullary rod with a 
single flange nail up the left femoral neck in nice position.  
There was heterotopic ossification at the insertion point of 
the intramedullary nail proximally.  The greater trochanter 
and femoral neck area showed no evidence of gross pathologic 
lucencies.  At the crux of the femoral shaft and femoral neck 
instrumentation, there was slight lucency, although such 
could be associated with resorption at the site of 
instrumentation.  The examiner noted no significant cortical 
defects.  Femoral X-ray studies showed no evidence of distal 
interlocking screws.  There was sclerosis about the tip of 
the femoral nail.  The diagnostic impression was retention of 
hardware of a left recon nail for prophylactic rodding of 
histiocytosis X lesion.

After reviewing all the evidence, including examination and 
treatment records, the Board agrees with the RO that there 
has been material improvement in the veteran's histiocytosis 
X condition, under the ordinary conditions of life.  The 
veteran currently does not take medication or receive 
radiation for his condition, and he has no current bony 
lesions or lymphadenopathy.  In fact, the medical evidence at 
the time of the RO's rating reduction in 1995, and since 
then, fails to show an active disease process and indicates 
the only disabling residual of histiocytosis X is an 
orthopedic problem with the left hip/femur.  Although the 
veteran alleges that his current headaches are due to 
service-connected histiocytosis X, the medical evidence does 
not relate his headaches to this condition.  As noted, after 
the Board's remand of the case the veteran failed to report 
for a VA examination and failed to provide requested 
information on any recent treatment, and thus the Board is 
compelled to review his claim based on the evidence which is 
available.

Given medical evidence of material improvement in the 
histiocytosis X condition, and evidence showing the only 
disabling residual of the condition involves the left 
hip/femur, the Board finds that the disability would be more 
appropriately rated under the criteria pertaining to 
impairment of the femur.  Under this code (38 C.F.R. § 4.71a, 
Code 5255), a 10 percent rating is assigned when there is 
malunion of the femur with slight knee or hip disability.  A 
20 percent rating is assigned for moderate knee or hip 
disability.  A 30 percent rating is assigned for marked knee 
or hip disability.  Higher ratings may be assigned under this 
code for impairment of the femur with fracture of the shaft 
or neck, but the medical evidence does not demonstrate the 
presence of a fracture of the femur.  The medical evidence 
shows that the veteran has slightly limited range of motion 
of the left hip, a pin in good position in the left femoral 
neck, pain, and a normal reciprocal gait.  Such symptoms 
equate to moderate (20 percent) hip disability.

In sum, the RO has properly reduced the rating for 
histiocytosis X from 100 percent to 20 percent, based on 
demonstrated material improvement under the ordinary 
conditions of life.  The current 20 percent rating for this 
disability, now manifested only by left hip symptoms, is 
proper.  The preponderance of the evidence is against 
restoration of a 100 percent rating for histiocytosis X.  
Thus, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


 
ORDER

Restoration of a 100 percent rating for histiocytosis X is 
denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

